


110 HRES 1148 EH: Providing additional amounts for the

U.S. House of Representatives
2008-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1148
		In the House of Representatives, U.
		  S.,
		
			April 24, 2008
		
		RESOLUTION
		Providing additional amounts for the
		  expenses of the select committee established under House Resolution
		  611.
	
	
		1.Expenses of Select
			 Committee
			(a)Payment of
			 ExpensesIn addition to the
			 amounts authorized under House Resolution 723, as agreed to October 10, 2007,
			 there shall be paid out of the applicable accounts of the House of
			 Representatives not more than $150,000 for the expenses of the select committee
			 established under House Resolution 611, as agreed to August, 3, 2007 (hereafter
			 referred to as the select committee).
			(b)VouchersPayments under this resolution shall be
			 made on vouchers authorized by the select committee, signed by the chairman of
			 such committee, and approved in the manner directed by the Committee on House
			 Administration.
			(c)RegulationsAmounts made available under this
			 resolution shall be expended in accordance with regulations prescribed by the
			 Committee on House Administration.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
